PER CURIAM: *
In this matter stemming from an allision between two vessels, the district court awarded damages and determined the value of a vessel. Various parties seek relief on appeal.
This case was tried thoroughly and patiently by the district court. We have read the briefs and applicable parts of the record and the relevant law and have heard the oral arguments of five attorneys. There is no reversible error. The judgment and underlying decisions are fair. The judgment as to all parties and all issues is AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.